TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00580-CR






Willie Hights, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT


NO. 95-219, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING







PER CURIAM

This is an appeal from an order revoking community supervision.  Sentence was
imposed on May 17, 1999.  There was no motion for new trial.  The deadline for perfecting
appeal was therefore June 16, 1999.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was filed on
June 17, 1999.  No extension of time for filing notice of appeal was requested.  Tex. R. App. P.
26.3.  There is no indication that notice of appeal was properly mailed to the district clerk within
the time prescribed by rule 26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want
of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996).

The appeal is dismissed.


Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   October 7, 1999

Do Not Publish